 1     Stephen D. Finestone (125675)
       Jennifer C. Hayes (197252)
 2     Ryan A. Witthans (301432)
       FINESTONE HAYES LLP
 3     456 Montgomery Street, Floor 20
       San Francisco, CA 94104
 4     Tel.: (415) 616-0466
       Fax: (415) 398-2820
 5     Email: sfinestone@fhlawllp.com
       Email: jhayes@fhlawllp.com
 6     Email: rwitthans@fhlawllp.com
 7     Proposed attorneys for Michael G. Kasolas,
       Liquidating Trustee
 8

 9                              UNITED STATES BANKRUPTCY COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11                                           SAN JOSE DIVISION

12
        In re                                               Case No. 15-50801-MEH
13                                                          Chapter 11
14      ROBERT BROWER, SR.,
                                                            NOTICE OF LIQUIDATING
15      Debtor.                                             TRUSTEE’S FEE INCREASE 1

16

17              PLEASE TAKE NOTICE THAT the standard hourly billing rate charged by Michael

18     G. Kasolas (the “Liquidating Trustee,” administering the “Liquidating Trust”) and the

19     Liquidating Trustee’s administrative staff are increased as follows, effective immediately:

20                                       Description              New Rate

21                                   Liquidating Trustee           $600/hr.

22                                   Administrative Staff          $125/hr.

23              The above rates replace the previous billing rates as set forth in 2017 in the Liquidating

24     Trust Agreement at § 3.1. ECF 233 at 37 ($450/hr. for the Liquidating Trustee and $85/hr. for the

25     Liquidating Trustee’s staff). These increases represent three years of customary and reasonable

26     hourly billing rate increases and bring the Liquidating Trustee’s compensation in this case in line

27     with his current rates in other pending bankruptcy cases. The Liquidating Trustee’s

28              1
                    “ECF” references are to the docket in the above-captioned proceeding.
       NOTICE OF LIQUIDATING TRUSTEE’S FEE INCREASE                                                       1/2

     Case: 15-50801         Doc# 276     Filed: 09/24/20    Entered: 09/24/20 09:40:47        Page 1 of
                                                      2
 1     compensation for services in the administration of the Liquidating Trust are still constrained by

 2     the caps set forth in the Liquidating Trust Agreement at § 3.2(a). Id. (20% of the first $100,000

 3     distributed, and 10% of any remaining distributions over $100,000).

 4            PLEASE TAKE FURTHER NOTICE THAT pursuant to the confirmed and effective

 5     Creditor MUFG Union Bank, N.A.’s Third Amended Combined Plan of Reorganization and

 6     Disclosure Statement Dated November 2, 2017 (the “Plan”), this notice will be served on the

 7     Office of the United States Trustee and those persons who have filed with the Bankruptcy Court

 8     and served upon the Liquidating Trustee a request for post-effective date notice (in addition to

 9     CM/ECF notice recipients). Plan at Article XVI § G. Because this notice relates to fees paid by

10     the Liquidating Trust, notice will also be served on MUFG Union Bank, N.A., in addition to the

11     parties listed above.

12
        Dated September 24, 2020
13
                                                          /s/ Michael G. Kasolas
14                                                        Michael G. Kasolas
                                                          Liquidating Trustee
15

16

17

18

19

20

21

22

23

24

25

26

27

28
       NOTICE OF LIQUIDATING TRUSTEE’S FEE INCREASE                                                       2/2

     Case: 15-50801      Doc# 276     Filed: 09/24/20     Entered: 09/24/20 09:40:47        Page 2 of
                                                   2
